[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff obtained a judgment against the defendant from a New York court for legal fees in the amount of $8336.45 and interest. To enforce the judgment, he filed an application for a wage execution in this court. The application was denied. Section52-604 of the General Statutes gives the court the power to enforce a foreign judgment as long as the judgment creditor complies with the filing requirements of Sec. 52-605. CT Page 10794
Pursuant to Sec. 52-356d, "a judgment creditor or debtor may move the court for an order for instalment payments in accordance with a money judgment. After hearing and consideration of the judgment debtor's financial circumstances, the court may order instalment payments reasonably calculated to facilitate payment of the judgment." "If the judgment debtor fails to comply with an instalment payment order, the judgment creditor may apply to the court for a wage execution." Section 52-361a.
Under Connecticut practice, an order for instalment payments (weekly payments) must be obtained as a prerequisite to the issuance of a wage execution. If an installment payment order is established and the defendant fails to comply, then the plaintiff may well be entitled to a wage execution in accordance with Sec.52-361a of the General Statutes.
Moraghan, J.